Case 17-27751        Doc 52     Filed 04/16/19     Entered 04/16/19 13:42:03          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17 B 27751
         Nikita F Ishop

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 09/16/2017.

         2) The plan was confirmed on 12/21/2017.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
06/14/2018.

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 04/18/2018, 10/18/2018.

         5) The case was Dismissed on 10/25/2018.

         6) Number of months from filing to last payment: 9.

         7) Number of months case was pending: 19.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 17-27751             Doc 52           Filed 04/16/19    Entered 04/16/19 13:42:03                Desc         Page 2
                                                            of 4



 Receipts:

           Total paid by or on behalf of the debtor                      $3,955.00
           Less amount refunded to debtor                                    $0.00

 NET RECEIPTS:                                                                                              $3,955.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                          $2,587.57
     Court Costs                                                                        $0.00
     Trustee Expenses & Compensation                                                  $171.85
     Other                                                                              $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                          $2,759.42

 Attorney fees paid and disclosed by debtor:                              $0.00


 Scheduled Creditors:
 Creditor                                                Claim         Claim            Claim       Principal      Int.
 Name                                          Class   Scheduled      Asserted         Allowed        Paid         Paid
 Affirm Inc                                Unsecured          76.00           NA              NA            0.00       0.00
 Affirm Inc                                Unsecured         130.00           NA              NA            0.00       0.00
 Affirm Inc                                Unsecured         262.00           NA              NA            0.00       0.00
 Affirm Inc                                Unsecured         280.00           NA              NA            0.00       0.00
 Affirm Inc                                Unsecured         434.00           NA              NA            0.00       0.00
 Barclays BANK Delaware                    Unsecured      3,338.00            NA              NA            0.00       0.00
 BK OF AMER                                Unsecured      1,415.00            NA              NA            0.00       0.00
 Capital One Auto Finance                  Secured        8,421.00       8,483.02        8,421.00        905.10     290.48
 Capital One Auto Finance                  Unsecured            NA          62.02           62.02           0.00       0.00
 Cavalry Investments LLC                   Unsecured           0.00      9,591.40        9,591.40           0.00       0.00
 Cavalry SPV I LLC Assignee of Capital O   Unsecured         450.00        429.78          429.78           0.00       0.00
 CCS/BRYANT STATE BANK                     Unsecured         680.00           NA              NA            0.00       0.00
 CCS/FIRST NATIONAL BAN                    Unsecured         493.00           NA              NA            0.00       0.00
 CELTIC BANK/Contfinco                     Unsecured         493.00           NA              NA            0.00       0.00
 Chase Card                                Unsecured      1,927.00            NA              NA            0.00       0.00
 CITI                                      Unsecured         823.00           NA              NA            0.00       0.00
 City of Chicago Department of Revenue     Unsecured      1,308.00       1,513.84        1,513.84           0.00       0.00
 Dell Financial Services Inc               Unsecured      1,268.00       1,268.47        1,268.47           0.00       0.00
 Department Stores National Bank           Unsecured         480.00        480.19          480.19           0.00       0.00
 Discover Bank                             Unsecured         456.00        493.81          493.81           0.00       0.00
 FSB Blaze                                 Unsecured         449.00           NA              NA            0.00       0.00
 GENESIS BC/CELTIC BANK                    Unsecured         329.00           NA              NA            0.00       0.00
 Internal Revenue Service                  Unsecured      3,000.00       3,961.57        3,961.57           0.00       0.00
 Internal Revenue Service                  Priority          140.00        552.24          552.24           0.00       0.00
 Jefferson Capital Systems LLC             Unsecured         349.00        349.03          349.03           0.00       0.00
 Jefferson Capital Systems LLC             Unsecured         726.00        726.16          726.16           0.00       0.00
 MABT/Contfin                              Unsecured         628.00           NA              NA            0.00       0.00
 Merrick Bank                              Unsecured      1,335.00       1,304.92        1,304.92           0.00       0.00
 Onemain Financial                         Unsecured           0.00           NA              NA            0.00       0.00
 Portfolio Recovery Associates             Unsecured      2,418.00       2,141.67        2,141.67           0.00       0.00
 Portfolio Recovery Associates             Unsecured      8,046.00       6,628.92        6,628.92           0.00       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 17-27751           Doc 52   Filed 04/16/19    Entered 04/16/19 13:42:03                 Desc         Page 3
                                                  of 4



 Scheduled Creditors:
 Creditor                                      Claim           Claim         Claim        Principal        Int.
 Name                               Class    Scheduled        Asserted      Allowed         Paid           Paid
 Portfolio Recovery Associates   Unsecured         847.00          882.48        882.48           0.00         0.00
 Portfolio Recovery Associates   Unsecured      1,954.00         1,954.53      1,954.53           0.00         0.00
 Portfolio Recovery Associates   Unsecured         733.00          733.40        733.40           0.00         0.00
 Quantum3 Group                  Unsecured      1,163.00         1,174.98      1,174.98           0.00         0.00
 Quantum3 Group                  Unsecured         246.00          246.76        246.76           0.00         0.00
 Quantum3 Group                  Unsecured         441.00          452.45        452.45           0.00         0.00
 Quantum3 Group                  Unsecured      1,278.00         1,278.59      1,278.59           0.00         0.00
 Quantum3 Group                  Unsecured         847.00          852.01        852.01           0.00         0.00
 Republic Bank & Trust Company   Unsecured      1,427.00              NA            NA            0.00         0.00
 Resurgent Capital Services      Unsecured           0.00          892.06        892.06           0.00         0.00
 Resurgent Capital Services      Unsecured           0.00          418.74        418.74           0.00         0.00
 Resurgent Capital Services      Unsecured         445.00          445.05        445.05           0.00         0.00
 Rise                            Unsecured      4,000.00              NA            NA            0.00         0.00


 Summary of Disbursements to Creditors:
                                                               Claim            Principal                Interest
                                                             Allowed                Paid                    Paid
 Secured Payments:
       Mortgage Ongoing                                         $0.00              $0.00                   $0.00
       Mortgage Arrearage                                       $0.00              $0.00                   $0.00
       Debt Secured by Vehicle                              $8,421.00            $905.10                 $290.48
       All Other Secured                                        $0.00              $0.00                   $0.00
 TOTAL SECURED:                                             $8,421.00            $905.10                 $290.48

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00                 $0.00                 $0.00
        Domestic Support Ongoing                               $0.00                 $0.00                 $0.00
        All Other Priority                                   $552.24                 $0.00                 $0.00
 TOTAL PRIORITY:                                             $552.24                 $0.00                 $0.00

 GENERAL UNSECURED PAYMENTS:                            $38,282.83                   $0.00                 $0.00


 Disbursements:

          Expenses of Administration                             $2,759.42
          Disbursements to Creditors                             $1,195.58

 TOTAL DISBURSEMENTS :                                                                            $3,955.00




UST Form 101-13-FR-S (9/1/2009)
Case 17-27751        Doc 52      Filed 04/16/19     Entered 04/16/19 13:42:03            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 04/16/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
